 
 
I 
108th CONGRESS
2d Session
H. R. 5425 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2004 
Mr. Tom Davis of Virginia introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend a provision relating to privacy officers in the Consolidated Appropriations Act, 2005. 
 
 
1.Section 522 of the Transportation, Treasury, Independent Agencies, and General Government Appropriations Act, 2005 (division H of the Consolidated Appropriations Act, 2005), is amended to read as follows:

522.Each agency shall have a Chief Privacy Officer, who shall assist the agency Chief Information Officer (designated under section 3506 of title 44, United States Code) in matters relating to the use, collection, and disclosure of personally identifiable information..  
 
